EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of the ___ day
of August 2011, by and between H & H Imports, Inc., a Florida corporation (the
“Company”), and the investors listed on the Schedule of Investors attached
hereto (each an “Investor” and collectively, the “Investors”).  

W I T N E S S E T H:

WHEREAS, the Company desires to sell to the Investors (the “Offering”), and the
Investors desire to purchase from the Company, (a) 12% senior convertible
debentures in the aggregate principal amount of $1,800,000 (the “Debentures”),
in the form attached as Exhibit A hereto, and (b) a warrant (the “Warrant”), in
the form attached as Exhibit B hereto, to purchase a number of shares of the
Company’s common stock, $0.0001 par value per share (the “Common Stock”) equal
to the principal amount of the Debentures divided by the conversion price of the
Debentures, with an exercise price equal to $0.10; and

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties do hereby
agree as follows:

1

Purchase and Sale of Debentures and Warrants.

1.1

Issuance and Sale of Debentures and Warrants. Subject to the terms and
conditions of this Agreement, the Investors severally and not jointly agree to
purchase at the Closing (as hereafter defined), and the Company agrees to issue
and sell to the Investors at the Closing, the amount of Debentures and the
Warrants (sometimes collectively referred to herein as the “Securities”) set
forth opposite each Investor’s name on the Signature Page hereto, for an
aggregate purchase price of One Million Eight Hundred Thousand ($1,800,000)
Dollars (the “Offering Amount”) and the offering of the Debentures and Warrants
being offered hereunder is hereinafter referred to as the “Offering.”

1.2

Payment.  The Investor is enclosing with its delivery of its Signature Page
hereto a check payable to, or will promptly make a wire transfer payment to,
“Signature Bank, Escrow Agent for H & H Imports, Inc.” in the full amount of the
purchase price of the Debentures and Warrants being subscribed for (the
“Purchase Price”).  Wire instructions are as follows:

Bank Name: Signature Bank

ABA Number: 026013576

A/C Name: Signature Bank, as Agent For H & H Imports, Inc.

A/C Number: 1501667044

FBO: Investor Name

Social Security Number

Address








--------------------------------------------------------------------------------

All payments made by check as provided in this Section 1.2 shall be promptly
deposited by the Company or National Securities Corporation (in its capacity as
the “Placement Agent”) with Signature Bank (the “Escrow Agent”), and all
payments hereunder shall be held in a non-interest-bearing escrow account (the
“Escrow Account”) until the earliest to occur of (a) the Closing (as defined
below), (b) the rejection of such proposed investment by the Company or the
Placement Agent and (c) the termination of the Offering by the Company or the
Placement Agent.  

1.3

Closing.

(a)

The closing of the purchase and sale of Debentures and Warrants under this
Agreement (the “Closing”) shall be held at the offices of the Company, 14044
Icot Boulevard, Clearwater, Florida  33760 (or remotely via the exchange of
documents and signatures), on or before August 31, 2011, which period may be
extended by the Company and the Placement Agent until September 30, 2011 (the
date of the Closing is hereinafter referred to as the “Closing Date”).   

(b)

At the Closing, the Company shall deliver the Debentures and the Warrants to the
Investors against payment of the Purchase Price to the Company as described
above, along with delivery by the Investors of an Accredited Investor
Certification and Investor Profile to the Placement Agent. The Accredited
Investor Certification and Investor Profile are included in the Investor
Instructions booklet provided to Investors separately.   

(c)

The Closing is expressly conditioned upon: (i) the Company and Octagon Capital
Partners (“Octagon”) shall have entered into the Subordination Agreement in the
form attached hereto on Schedule 1.3(i); (ii) the Company and Octagon shall have
entered into the Amendment to Debenture and the Notice, Consent, Amendment and
Waiver Agreement, in the forms attached hereto on Schedule 1.3(ii); (iii) the
Company and Steven Rogai shall have entered into the Subordination Agreement in
the form attached hereto on Schedule 1.3(iii); and (iv) holders of a majority of
the securities purchased under the Company’s Securities Purchase Agreement dated
May 27, 2011 shall have executed the Notice, Consent, Amendment and Waiver
Agreement in the form attached hereto on Schedule 1.3(iv).

1.4

Additional Definitions.  For purposes of this Agreement, certain capitalized
terms are defined under Appendix A.

2

Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Investors, except as set forth on a Schedule of Exceptions
to Representations and Warranties attached hereto as Exhibit C (the “Schedule of
Exceptions”), the following:

2.1

Subsidiaries.  All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 2.1.  The Company owns, directly or indirectly, all of the
capital stock or other equity interests of each Subsidiary free and clear of any
Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.  If the
Company has no subsidiaries, all other references to the Subsidiaries or any of
them in the Transaction Documents shall be disregarded.





2




--------------------------------------------------------------------------------



2.2

Organization and Qualification.  The Company and each of the Subsidiaries is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
 Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents.  Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

2.3

Authorization; Enforcement.  The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and each of the other Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder.  The execution and delivery of each of
this Agreement and the other Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals (as defined below).  This Agreement and
each other Transaction Document to which it is a party has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

2.4

No Conflicts.  The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or





3




--------------------------------------------------------------------------------

Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.

2.5

Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to this Agreement, (ii) the filing with
the Commission pursuant to the registration rights provisions contained herein,
(iii) the notice and/or application(s) to each applicable Trading Market for the
issuance and sale of the Securities and the listing of the Shares and Warrant
Shares for trading thereon in the time and manner required thereby and (iv) the
filing of Form D with the Commission and such filings as are required to be made
under applicable state securities laws (collectively, the “Required Approvals”).

2.6

Issuance of the Securities.  The Securities are duly authorized and, when issued
and paid for in accordance with the applicable Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Transaction Documents.  The Warrant Shares and the Conversion Shares, when
issued in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents.  As of the date hereof, the Company has reserved from its
duly authorized capital stock 64,880,000 shares of Common Stock, which
represents the maximum number of shares of Common Stock issuable pursuant to the
Warrants, the Warrants issuable to the Placement Agent and assuming that the
Debentures, including six months of accrued interest, convert into Common Stock
at a price of $0.10 per share.

2.7

Capitalization.  The capitalization of the Company is as set forth on Schedule
2.7, which Schedule 2.7 shall also include the number of shares of Common Stock
owned beneficially, and of record, by Affiliates of the Company as of the date
hereof. Except as set forth on Schedule 2.7, the Company has not issued any
capital stock since its most recently filed periodic report under the Exchange
Act, other than pursuant to the exercise of employee stock options under the
Company’s stock option plans, the issuance of shares of Common Stock to
employees pursuant to the Company’s employee stock purchase plans and pursuant
to the conversion and/or exercise of Common Stock Equivalents outstanding as of
the date of the most recently filed periodic report under the Exchange Act.
 Except as set forth on Schedule 2.7 and pursuant to this Agreement no Person
has any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents.  Except as a result of the purchase and sale of the Securities, there
are no outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any





4




--------------------------------------------------------------------------------

character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents.  Except as set forth on Schedule 2.7, the issuance and
sale of the Securities will not obligate the Company to issue shares of Common
Stock or other securities to any Person (other than the Purchasers) and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any of such securities. All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities.  No further approval or authorization of any
stockholder, the Board of Directors or others is required for the issuance and
sale of the Securities.  Except as set forth on Schedule 2.7, there are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s stockholders
other than the Lockup Agreements.

2.8

SEC Reports; Financial Statements.  Subject to SEC comments to the Company’s
registration statement on Form S-1 filed with the Commission on November 23,
2010, as amended (File No. 333-170778) (the “Outstanding Registration
Statement”) and as set forth on Schedule 2.8, since May 28, 2010, the Company
has filed all reports, schedules, forms, statements and other documents required
to be filed by the Company under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  Subject to SEC comments
to the Outstanding Registration Statement and as set forth on Schedule 2.8 as of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act, as applicable, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  Since May 28, 2010,
the Company has not been an issuer subject to Rule 144(i) under the Securities
Act. Subject to SEC comments to the Outstanding Registration Statement, the
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing.  Subject to SEC comments to the Outstanding Registration Statement and
as set forth on Schedule 2.8 such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash





5




--------------------------------------------------------------------------------

flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments.

2.9

Material Changes; Undisclosed Events, Liabilities or Developments.  Subject to
SEC comments to the Outstanding Registration Statement and as set forth on
Schedule 2.8 since the date of the latest audited financial statements included
within the SEC Reports, except as specifically disclosed in a subsequent SEC
Report filed prior to the date hereof or Schedule 2.9:  (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans.  Except as set forth on
Schedule 2.9, the Company does not have pending before the Commission any
request for confidential treatment of information.  Subject to SEC comments to
the Outstanding Registration Statement and Schedule 2.8, except for the issuance
of the Securities contemplated by this Agreement or as set forth on Schedule
2.9, no event, liability, fact, circumstance, occurrence or development has
occurred or exists, or is reasonably expected to occur or exist, with respect to
the Company or its Subsidiaries or their respective businesses, properties,
operations, assets or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least 1 Trading Day prior to the date that this representation is made.

2.10

Litigation.  Except as set forth on Schedule 2.10, there is no action, suit,
inquiry, notice of violation, proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, reasonably be expected to result in a Material Adverse
Effect.  Except as set forth on Schedule 2.10, neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty which could, if there
were an unfavorable decision, reasonably be expected to result in a Material
Adverse Effect.  There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company which
could, if there were an unfavorable decision, reasonably be expected to result
in a Material Adverse Effect.  The Commission has not issued any stop order or
other order suspending the effectiveness of any registration statement filed by
the Company or any Subsidiary under the Exchange Act or the Securities Act.  





6




--------------------------------------------------------------------------------



2.11

Labor Relations.  No labor dispute exists or, to the knowledge of the Company,
is imminent with respect to any of the employees of the Company, which could
reasonably be expected to result in a Material Adverse Effect.  None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good.  To the knowledge of the Company, no executive
officer of the Company or any Subsidiary is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters.  The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

2.12

Compliance.  Neither the Company nor any Subsidiary: (i) is in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any judgment,
decree, or order of any court, arbitrator or other governmental authority or
(iii) is or has been in violation of any statute, rule, ordinance or regulation
of any governmental authority, including without limitation all foreign,
federal, state and local laws relating to taxes, environmental protection,
occupational health and safety, product quality and safety and employment and
labor matters, except in each case as could not have or reasonably be expected
to result in a Material Adverse Effect.

2.13

Regulatory Permits.  The Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits could not reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and neither the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or modification of any
Material Permit.

2.14

Title to Assets.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for (i) Liens as do not materially affect the value of such property and
do not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and (ii) Liens for the payment of
federal, state or other taxes, for which appropriate reserves have been made
therefor in accordance with GAAP and the payment of which is neither delinquent
nor subject to penalties.  





7




--------------------------------------------------------------------------------

Any real property and facilities held under lease by the Company and the
Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance.

2.15

Intellectual Property.  The Company and the Subsidiaries have, or have rights to
use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights as described in the SEC
Reports as necessary or required for use in connection with their respective
businesses and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”).  None of, and neither the
Company nor any Subsidiary has received a notice (written or otherwise) that any
of, the Intellectual Property Rights has expired, terminated or been abandoned,
or is expected to expire or terminate or be abandoned, within two (2) years from
the date of this Agreement.  Neither the Company nor any Subsidiary has
received, since the date of the latest audited financial statements included
within the SEC Reports, a written notice of a claim or otherwise has any
knowledge that the Intellectual Property Rights violate or infringe upon the
rights of any Person, except as could not have or reasonably be expected to not
have a Material Adverse Effect.  To the knowledge of the Company, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights.  The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

2.16

Insurance.  The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the Offering Amount.  Neither the
Company nor any Subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business without a significant increase in cost.

2.17

Transactions With Affiliates and Employees.  Except as set forth in the SEC
Reports or Schedule 2.17, none of the officers or directors of the Company or
any Subsidiary and, to the knowledge of the Company, none of the employees of
the Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.





8




--------------------------------------------------------------------------------



2.18

Sarbanes-Oxley; Internal Accounting Controls.  Subject to SEC comments to the
Outstanding Registration Statement and Schedule 2.18 the Company and the
Subsidiaries are in compliance with any and all applicable requirements for a
“smaller reporting company” of the Sarbanes-Oxley Act of 2002 that are effective
as of the date hereof, and any and all applicable rules and regulations
promulgated by the Commission thereunder that are effective as of the date
hereof and as of the Closing Date.  The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company and the Subsidiaries have established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and the Subsidiaries and designed such disclosure
controls and procedures to ensure that information required to be disclosed by
the Company in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms.  The Company’s certifying officers have
evaluated the effectiveness of the disclosure controls and procedures of the
Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company or its Subsidiaries.

2.19

Certain Fees.  Other than the fees payable to the Placement Agent pursuant to
the Placement Agent Agreement as disclosed under Section 8.7 of this Agreement
and fees payable to certain Finra member firms as set forth on Schedule 2.19
hereto, no brokerage or finder’s fees or commissions are or will be payable by
the Company or any Subsidiary to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents.  The Investors shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
that may be due in connection with the transactions contemplated by the
Transaction Documents.

2.20

Private Placement. Assuming the accuracy of the Investors’ representations and
warranties set forth in Section 2, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to the
Investors as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.

2.21

Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as





9




--------------------------------------------------------------------------------

amended.  The Company shall conduct its business in a manner so that it will not
become an “investment company” subject to registration under the Investment
Company Act of 1940, as amended.

2.22

Registration Rights.  Other than each of the Investors, no Person has any right
to cause the Company to effect the registration under the Securities Act of any
securities of the Company or any Subsidiary, except as provided under the
Outstanding Registration Statement and the registration rights provided under
the Company’s Registration Rights Agreement dated May 27, 2011 as filed as an
exhibit to the Company’s Form 8-K Current Report dated May 27, 2011.  

2.23

Listing and Maintenance Requirements.  The Common Stock is registered pursuant
to Section 12(b) or 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration.  Except as set forth on Schedule 2.23, the
Company has not, in the 12 months preceding the date hereof, received notice
from any Trading Market on which the Common Stock is or has been listed or
quoted to the effect that the Company is not in compliance with the listing or
maintenance requirements of such Trading Market. The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.

2.24

Application of Takeover Protections.  The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Investors as a result of the Investors and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Investors’ ownership of the Securities.

2.25

Disclosure.  Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Investors or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information.  The Company
understands and confirms that the Investors will rely on the foregoing
representation in effecting transactions in securities of the Company.  All of
the disclosure furnished by or on behalf of the Company to the Investors
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Schedule of Exceptions to this
Agreement, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.  The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when





10




--------------------------------------------------------------------------------

made, not misleading.  The Company acknowledges and agrees that no Investor
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3 hereof.

2.26

No Integrated Offering. Assuming the accuracy of the Investors’ representations
and warranties set forth in Section 3, neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
(i) the Securities Act which would require the registration of any such
securities under the Securities Act, or (ii) any applicable shareholder approval
provisions of any Trading Market on which any of the securities of the Company
are listed or designated.

2.27

Solvency.  Based on the consolidated financial condition of the Company as of
the Closing Date, after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder: (i) the fair saleable value
of the Company’s assets exceeds the amount that will be required to be paid on
or in respect of the Company’s existing debts and other liabilities (including
known contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted, including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
and (iii) the current cash flow of the Company, together with the proceeds the
Company would receive, were it to liquidate all of its assets, after taking into
account all anticipated uses of the cash, would be sufficient to pay all amounts
on or in respect of its liabilities when such amounts are required to be paid.
 The Company does not intend to incur debts beyond its ability to pay such debts
as they mature (taking into account the timing and amounts of cash to be payable
on or in respect of its debt).  The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date.  Schedule 2.27 sets forth as of the date
hereof all outstanding secured and unsecured Indebtedness of the Company or any
Subsidiary, or for which the Company or any Subsidiary has commitments.  For the
purposes of this Agreement, “Indebtedness” means (x) any liabilities for
borrowed money or amounts owed in excess of $50,000 (other than trade accounts
payable incurred in the ordinary course of business), (y) all guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, whether or not the same are or should be reflected in the Company’s
consolidated balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (z) the present value of
any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP.  Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.

2.28

Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and





11




--------------------------------------------------------------------------------

declarations and (iii) has set aside on its books provision reasonably adequate
for the payment of all material taxes for periods subsequent to the periods to
which such returns, reports or declarations apply.  There are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company or of any Subsidiary know of no
basis for any such claim.

2.29

No General Solicitation.  Neither the Company nor any person acting on behalf of
the Company has offered or sold any of the Securities by any form of general
solicitation or general advertising.  The Company has offered the Securities for
sale only to the Investors and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act.

2.30

Foreign Corrupt Practices.  Neither the Company nor any Subsidiary, to the
knowledge of the Company or any Subsidiary, any agent or other person acting on
behalf of the Company or any Subsidiary, has: (i) directly or indirectly, used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law or (iv) violated in any material respect any
provision of the Foreign Corrupt Practices Act of 1977, as amended.

2.31

Accountants.  The Company’s accounting firm is set forth on Schedule 2.31 of the
Schedule of Exceptions.  To the knowledge and belief of the Company, such
accounting firm is a registered public accounting firm as required by the
Exchange Act.

2.32

No Disagreements with Accountants and Lawyers.  There are no disagreements of
any kind presently existing, or reasonably anticipated by the Company to arise,
between the Company and the accountants and lawyers formerly or presently
employed by the Company and, except as set forth on Schedule 2.32, the Company
is current with respect to any fees owed to its accountants and lawyers which
could affect the Company’s ability to perform any of its obligations under any
of the Transaction Documents.

2.33

Acknowledgment Regarding Investors’ Purchase of Securities.  The Company
acknowledges and agrees that to its knowledge each of the Investors is acting
solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated thereby. The Company
further acknowledges that no Purchaser is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Investors’ purchase of the Securities.  The
Company further represents to each Purchaser that the Company’s decision to
enter into this Agreement and the other Transaction Documents has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.





12




--------------------------------------------------------------------------------



2.34

Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities and which may be due to other Finra member firms as
provided in Schedule 2.19 hereto.

2.35

Stock Option Plans. Each stock option granted by the Company under the Company’s
stock option plan was granted (i) in accordance with the terms of the Company’s
stock option plan and (ii) with an exercise price at least equal to the fair
market value of the Common Stock on the date such stock option would be
considered granted under GAAP and applicable law. No stock option granted under
the Company’s stock option plan has been backdated.  The Company has not
knowingly granted, and there is no and has been no Company policy or practice to
knowingly grant, stock options prior to, or otherwise knowingly coordinate the
grant of stock options with, the release or other public announcement of
material information regarding the Company or its Subsidiaries or their
financial results or prospects.

2.36

Office of Foreign Assets Control.  Neither the Company nor any Subsidiary  nor,
to the Company's knowledge, any director, officer, agent, employee or affiliate
of the Company or any Subsidiary is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”).

2.37

U.S. Real Property Holding Corporation.  The Company is not and has never been a
U.S. real property holding corporation within the meaning of Section 897 of the
Internal Revenue Code of 1986, as amended, and the Company shall so certify upon
Purchaser’s request.

2.38

Bank Holding Company Act.  Neither the Company nor any of its Subsidiaries or
Affiliates is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”).  Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent or more of the total equity of a bank or any entity that is subject to
the BHCA and to regulation by the Federal Reserve.  Neither the Company nor any
of its Subsidiaries or Affiliates exercises a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.

2.39

Money Laundering.  The operations of the Company and its Subsidiaries are and
have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.





13




--------------------------------------------------------------------------------



3

Representations and Warranties of the Investors.  Each of the Investors,
severally and not jointly, hereby represents and warrants that:

3.1

Authorization.  Investor (i) if a natural person, represents that Investor has
reached the age of 21 and has full power and authority to execute and deliver
this Agreement and all other Transaction Documents and to carry out the
provisions hereof and thereof; (ii) if a corporation, partnership, or limited
liability company or partnership, or association, joint stock company, trust,
unincorporated organization or other entity, represents that such entity was not
formed for the specific purpose of acquiring the Securities, such entity is duly
organized, validly existing and in good standing under the laws of the state of
its organization, the consummation of the transactions contemplated hereby is
authorized by, and will not result in a violation of state law or its charter or
other organizational documents, such entity has full power and authority to
execute and deliver this Agreement and all other Transaction Documents and to
carry out the provisions hereof and thereof and to purchase and hold the
Securities the execution and delivery of this Agreement has been duly authorized
by all necessary action, this Agreement has been duly executed and delivered on
behalf of such entity and is a legal, valid and binding obligation of such
entity; or (iii) if executing this Agreement in a representative or fiduciary
capacity, represents that it has full power and authority to execute and deliver
this Agreement in such capacity and on behalf of the subscribing individual,
ward, partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom Investor is executing this Agreement, and
such individual, partnership, ward, trust, estate, corporation, or limited
liability company or partnership, or other entity has full right and power to
perform pursuant to this Agreement and make an investment in the Company, and
represents that this Agreement constitutes a legal, valid and binding obligation
of such entity.  The execution and delivery of this Agreement will not violate
or be in conflict with any order, judgment, injunction, agreement or controlling
document to which Investor is a party or by which it is bound.

3.2

Purchase Entirely for Own Account.  The Securities to be purchased by the
Investor will be acquired for investment for the Investor’s own account and not
with a view to the resale or distribution of any part thereof, and such Investor
has no present intention of selling, granting any participation in, or otherwise
distributing the same.  Such Investor does not have any contract, undertaking,
agreement, or arrangement with any person to sell, transfer, or grant
participation to any person with respect to any of the Securities.  

3.3

Disclosure of Information.  The Investor acknowledges that it has received all
the information that it has requested relating to the Company and the purchase
of the Debentures and the Warrants.  The Investor further represents that it has
had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the Offering of the Debentures and the
Warrants.  The Investor acknowledges receipt of the Company’s Annual Report on
Form 10-K for the year ended March 31, 2011 which is attached hereto as Exhibit
D, the Company’s Quarterly Report on Form 10-Q for the period ended June 30,
2011 which is attached hereto as Exhibit E and copies of the Company’s other SEC
Reports, either in hard copy or electronically through the SEC’s EDGAR system.
 The foregoing, however, does not limit or modify the representations and
warranties of the Company in Section 2 of this Agreement or the right of the
Investor to rely thereon.

3.4

Investment Experience.  Investor is an investor in securities of companies in
the development stage and acknowledges that it is able to fend for itself, and
has such





14




--------------------------------------------------------------------------------

knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment in the Securities.  Investor
is able to bear the economic risk of an investment in the Securities and, at the
present time, is able to afford a complete loss of such investment.

3.5

Accredited Investor.  The Investor meets the requirements of at least one of the
suitability standards for an “accredited investor” within the meaning of
Rule 501 of Regulation D of the Securities and Exchange Commission (the “SEC”)
and as set forth on the Accredited Investor Certification.  

3.6

Restricted Securities.  Investor understands that the Debentures and the
Warrants (and the equity securities issuable upon conversion of the Debentures
and Common Stock issuable upon exercise of the Warrant) that it is purchasing
are characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering, and that under such laws and applicable regulations
such securities may be resold without registration under the Act, only in
certain limited circumstances.  In this connection, the Investor represents that
it is familiar with SEC Rule 144, as presently in effect, and understands the
resale limitations imposed thereby and by the Act.

3.7

High Risk and Speculative Investment.  Investor recognizes that the purchase of
the Debentures involves a high degree of risk including, but not limited to, the
risk factors set forth in the SEC Reports and the following: (a) the Company
requires funds in addition to the proceeds of the Offering; (b) an investment in
the Company is highly speculative, and only investors who can afford the loss of
their entire investment should consider investing in the Company and the
Debentures; (c) the Investor may not be able to liquidate its investment; (d)
transferability of the Debentures and the Warrants is extremely limited; (e) the
Company may issue additional securities in the future which have rights and
preferences that are senior to those of the Debentures, Warrants and the Common
Stock; and (f) that the Common Stock may not successfully become actively
traded.  Investor has reviewed the Risk Factors which are set forth in Schedule
3.7 hereto.   

3.8

Use of Proceeds.  Investor acknowledges and understands that the proceeds from
the sale of the Debentures and Warrants are expected to be used by the Company
in the manner set forth on Schedule 3.8 hereto.  

3.9

Registration Statement.  Investor was not aware of the Outstanding Registration
Statement prior to being contacted by the Placement Agent with regard to the
purchase of the Debentures and Warrants pursuant to this Agreement.  

3.10

General Solicitation. Investor is not purchasing the Securities as a result of
any advertisement, article, notice, or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented in any seminar or any other general
solicitation or general advertisement.

3.11

Fees.  Other than the fees payable to the Placement Agent as described in
Section 8.7 below, no brokerage or finder’s fees or commissions are or will be
payable by the Company or  any Subsidiary to any broker, financial advisor or
consultant, finder, placement





15




--------------------------------------------------------------------------------

agent, investment banker, bank or other person with respect to the transactions
contemplated by the Transaction Documents.   The Investors shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by the Transaction
Documents.

3.12

Legends.  It is understood that the certificates evidencing the Debentures and
the Warrants (and the equity securities issuable upon conversion and exercise
thereof, respectively) may bear one or all of the following legends:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), AND ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AS SET FORTH IN THIS CERTIFICATE.  THE
SECURITIES REPRESENTED HEREBY MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN OPINION OF COUNSEL, REASONABLY ACCEPTABLE TO COUNSEL FOR THE COMPANY, TO
THE EFFECT THAT THE PROPOSED SALE, TRANSFER, OR DISPOSITION MAY BE EFFECTUATED
WITHOUT REGISTRATION UNDER THE ACT.”




3.13

For ERISA plans only.  The fiduciary of the ERISA plan (the “Plan”) represents
that such fiduciary has been informed of and understands the Company’s
investment objectives, policies and strategies, and that the decision to invest
“plan assets” (as such term is defined in ERISA) in the Company is consistent
with the provisions of ERISA that require diversification of plan assets and
impose other fiduciary responsibilities.  Investor fiduciary or Plan (a) is
responsible for the decision to invest in the Company; (b) is independent of the
Company or any of its affiliates; (c) is qualified to make such investment
decision; and (d) in making such decision, Investor fiduciary or Plan has not
relied primarily on any advice or recommendation of the Company or any of its
affiliates

3.14

Investor should check the Office of Foreign Assets Control (“OFAC”) website at
http://www.treas.gov/ofac before making the following representations. Investor
represents that the amounts invested by it in the Company in the Offering were
not and are not directly or indirectly derived from activities that contravene
federal, state or international laws and regulations, including anti-money
laundering laws and regulations. Federal regulations and Executive Orders
administered by OFAC prohibit, among other things, the engagement in
transactions with, and the provision of services to, certain foreign countries,
territories, entities and individuals.  The lists of OFAC prohibited countries,
territories, persons and entities can be found on the OFAC website at
http://www.treas.gov/ofac.  In addition, the programs administered by OFAC (the
“OFAC Programs”) prohibit dealing with individuals1 or entities in certain
countries regardless of whether such individuals or entities appear on the OFAC
lists;

———————

1

These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.





16




--------------------------------------------------------------------------------



3.15

To the best of Investor’s knowledge, none of: (1) Investor; (2) any person
controlling or controlled by Investor; (3) if Investor is a privately-held
entity, any person having a beneficial interest in Investor; or (4) any person
for whom Investor is acting as agent or nominee in connection with this
investment is a country, territory, individual or entity named on an OFAC list,
or a person or entity prohibited under the OFAC Programs.  Please be advised
that the Company may not accept any amounts from a prospective investor if such
prospective investor cannot make the representation set forth in the preceding
paragraph.  Investor agrees to promptly notify the Company and the Selling Agent
should Investor become aware of any change in the information set forth in these
representations.  Investor understands and acknowledges that, by law, the
Company may be obligated to “freeze the account” of Investor, either by
prohibiting additional subscriptions from Investor, declining any redemption
requests and/or segregating the assets in the account in compliance with
governmental regulations, and the Selling Agent may also be required to report
such action and to disclose Investor’s identity to OFAC.  Investor further
acknowledges that the Company may, by written notice to Investor, suspend the
redemption rights, if any, of Investor if the Company reasonably deems it
necessary to do so to comply with anti-money laundering regulations applicable
to the Company and the Selling Agent or any of the Company’s other service
providers.  These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs.

3.16

To the best of Investor’s knowledge, none of: (1) Investor; (2) any person
controlling or controlled by Investor; (3) if Investor is a privately-held
entity, any person having a beneficial interest in Investor; or (4) any person
for whom Investor  is  acting  as  agent or  nominee  in connection with this
investment is a senior foreign political figure,2 or any immediate family3
member or close associate4 of a senior foreign political figure, as such terms
are defined in the footnotes below.

3.17

If Investor is affiliated with a non-U.S. banking institution (a “Foreign
Bank”), or if Investor receives deposits from, makes payments on behalf of, or
handles other financial transactions related to a Foreign Bank, Investor
represents and warrants to the Company that: (1) the Foreign Bank has a fixed
address, other than solely an electronic address, in a country in which the
Foreign Bank is authorized to conduct banking activities; (2) the Foreign Bank
maintains operating records related to its banking activities; (3) the Foreign
Bank is subject to inspection by the banking authority that licensed the Foreign
Bank to conduct banking activities; and (4) the Foreign Bank does not provide
banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.

———————

2

A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.




3

“Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.




4

A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.





17




--------------------------------------------------------------------------------



4

Conditions of the Investors’ Obligations at Closing.  The obligations of the
Investors under subsection 1.2 of this Agreement are subject to the fulfillment
on or before each Closing of each of the following conditions:

4.1

Representations and Warranties.  The representations and warranties of the
Company contained in Section 2 hereof shall be true on and as of the Closing
with the same effect as though such representations and warranties had been made
on and as of the date of such Closing.

4.2

Performance.  The Company shall have performed and complied with all agreements,
obligations, and conditions contained in this Agreement that are required to be
performed or complied with by it on or before the Closing.

4.3

Suspension of Offering.  No order suspending or enjoining the Offering or sale
of the Debentures and Warrants has been issued, and no proceedings for that
purpose or a similar purpose have been initiated or are pending, or, to the best
of the Company’s knowledge, are contemplated or threatened.

4.4

No Material Adverse Effect.  There shall have been no Material Adverse Effect
with respect to the Company since the date hereof.  

4.5

Compliance Certificate.  The President or Chief Executive Officer of the Company
shall deliver to the Placement Agent on behalf of the Investors, at the Closing,
a certificate certifying that the conditions specified in Sections 4.1, 4.2, 4.3
and 4.4 have been fulfilled.

4.6

Offering Amount.  The aggregate amount to be paid for Debentures and Warrants
purchased hereunder as specified below such Investor’s name on the signature
page of this Agreement shall be no less than the Offering Amount.

4.7

Proceedings and Documents.  All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents incident
thereto shall be reasonably satisfactory in form and substance to the Placement
Agent and counsel to the Placement Agent, and they shall have received all such
counterpart original and certified or other copies of such documents as they may
reasonably request.

4.8

Delivery of Debentures and Warrants. The Company shall have delivered the
Debentures and the Warrants to the Investors, as specified in Section 1.

5

Conditions of the Company’s Obligations at Closing.  The obligations of the
Company to the Investors under this Agreement are subject to the fulfillment on
or before each Closing of each of the following conditions by the Investors:

5.1

Representations and Warranties.  The representations and warranties of the
Investors contained in Section 3 shall be true on and as of such Closing with
the same effect as though such representations and warranties had been made on
and as of such Closing.





18




--------------------------------------------------------------------------------



5.2

Payment of Purchase Price.  The Investors shall have delivered the purchase
price specified in Section 1.2.

6

Indemnification.  The Investors, severally and not jointly, agree to indemnify
and hold harmless the Company, the Selling Agent, and their respective officers,
directors, employees, agents, control persons and affiliates from and against
all losses, liabilities, claims, damages, costs, fees and expenses whatsoever
(including, but not limited to, any and all expenses incurred in investigating,
preparing or defending against any litigation commenced or threatened) based
upon or arising out of any actual or alleged false acknowledgment,
representation or warranty, or misrepresentation or omission to state a material
fact, or breach by the Investor of any covenant or agreement made by the
Investor herein or in any other document delivered in connection with this
Agreement.

The Company agrees to indemnify and hold harmless the Investors and any of
Investors’ general partners, employees, officers, directors, members, agents and
other representatives from and against all losses, liabilities, claims, damages,
costs, fees and expenses whatsoever (including, but not limited to, any and all
expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Company of any covenant
or agreement made by the Company herein or in any other document delivered in
connection with this Agreement.

7

Piggy-Back Registration Rights and Indemnification.  

7.1

Piggy-Back Rights.  As used in this Section 7.1:

“Effective Date” shall mean the date the Registration Statement is declared
effective by the Commission.

“Prospectus” shall mean the prospectus included in the Registration Statement
(including  a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement, with respect to the terms of the offering of any
portion of the Registrable Securities covered by the Registration Statement, and
all other amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

“Registrable Securities” shall mean any shares of Common Stock issuable upon
conversion of the Debentures and exercise of the Warrants, together with any
securities issued or issuable upon any stock split, dividend or other
distribution, adjustment, recapitalization or similar event with respect to the
foregoing.  

“Registration Statement” shall mean a registration statement, including the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in such registration statement.





19




--------------------------------------------------------------------------------



(a)

If, at any time during the period beginning on the day after the Closing Date
and ending on the sooner of (A) the day falling 12 months after the Closing Date
and (B) when the Registrable Securities may be sold without restriction and
without volume limitations pursuant to Rule 144 of the Securities Act, the
Company shall determine to prepare and file with the Commission a Registration
Statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans (a “Registration”),
then the Company shall promptly send to the Investor a written notice of such
determination and if, within 15 days after receipt of such notice, the Investor
shall so request in writing, the Company shall include in such Registration
Statement all or any part of such Registrable Securities the Investor requests
to be registered provided, however, that (A) if such registration involves an
underwritten public offering, the Investor requesting such registration must
sell its Registrable Securities to the underwriters on the same terms (to the
extent applicable) as apply to the Company and (B) if, at any time after giving
such written notice of its intention to register its equity securities and prior
to the Effective Date of the Registration Statement filed in connection with
such registration, the Company shall, for any reason, terminate its attempt to
register such equity securities, the Company shall give written notice to the
Investor and, thereupon, the Company shall be relieved of its obligation to
register any Registrable Securities in connection with such registration.

(b)

If a Registration involves an underwritten public offering and the managing
underwriter thereof advises the Company that, in its view, the number of shares
of Common Stock proposed to be included in such Registration exceeds the largest
number of shares of Common Stock that can be sold without having an adverse
effect on such public offering (the “Maximum Offering Size”), the Company will
include in such Registration only that number of shares of Common Stock which
does not cause the Maximum Offering Size to be exceeded, in the following order
of priorities: (A) first, all securities the Company proposes to sell for its
own account, (B) second, up to the full number of securities proposed to be
registered for the account of the holders of securities entitled to inclusion of
their securities in the registration statement by reason of registration rights
existing on or prior to the date hereof, (C) third, the securities requested to
be registered by the Investor and (D) fourth, the securities requested to be
registered by other holders of securities entitled to participate in the
Registration.  If as a result of the provisions of this Section 7(a)(ii), the
Investor is not entitled to include all such Registrable Securities in such
registration, the Investor may elect to withdraw its request to include any
Registrable Securities in such registration.

(c)

If the Company undertakes a Registration, the Company shall:

(i)

Notify the Investor as promptly as reasonably possible of any of the following
events: (I) if the Commission issues any stop order suspending the effectiveness
of the Registration Statement or initiates any action, claim, suit,
investigation or proceeding for that purpose; (II) the Company receives notice
of any suspension of the qualification or exemption from qualification of any
Registrable Securities for sale in any jurisdiction, or the initiation or threat
of any action, claim, suit, investigation or proceeding for such purpose; or
(III) the financial statements included in the Registration Statement become





20




--------------------------------------------------------------------------------

ineligible for inclusion therein or any statement made in the Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference is untrue in any material respect or any
revision to the Registration Statement, Prospectus or other document is required
so that it will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  If the Company notifies the Investor in accordance with this
paragraph, then the Investor shall suspend the use of the Prospectus until the
Company (i) provides copies of a supplemented or amended Prospectus, or (ii)
advises in writing that the use of the Prospectus may be resumed and has
received copies of any additional or supplemental filings that are incorporated
by reference in the Prospectus. Notwithstanding the foregoing, the Company shall
not be required to amend or supplement the Registration Statement, any related
Prospectus or any document incorporated by reference therein for a period not to
exceed 60 consecutive days (or 120 days in the aggregate in any calendar year)
if there occurs or exists any pending corporate development the disclosure of
which would, in the good faith judgment of the Board of Directors of the
Company, be harmful to the business, operations, prospects, or condition
(financial or otherwise) of the Company and its subsidiaries, taken as a whole;

(ii)

Deliver to the Investor, which delivery may be made electronically, by the fifth
business day after a Investor request, without charge, such reasonable number of
copies of the Prospectus or Prospectuses (including each form of prospectus) and
each amendment or supplement thereto as the Investor may reasonably request;

(iii)

To the extent required by law, prior to registration hereunder, use its
reasonable efforts to register or qualify or cooperate with the Investor in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or “blue sky” laws of such jurisdictions within the United
States as the Investor requests in writing and to do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions of
the Registrable Securities covered by a Registration Statement; provided,
however, that the Company shall not be required for any such purpose to (I)
qualify generally to do business as a foreign corporation in any jurisdiction
wherein it would not be otherwise required to qualify but for the requirements
of this Section 7(a), or (II) subject itself to taxation; and

(iv)

Comply in all material respects with all applicable rules and regulations of the
Commission and the principal stock exchange or market on which the Common Stock
is then listed or eligible for trading.

(d)

The Placement Agent, on behalf of the Investors, shall have the right to select
one legal counsel to review and oversee any Registration (“Legal Counsel”) at
the Company’s expense.  The Company and Legal Counsel shall reasonably cooperate
with each other in performing the Company’s obligations under this Agreement.

(e)

The Company shall pay all reasonable fees and expenses incident to a
Registration by the Company, including (A) all registration and filing fees and
expenses (including those related to filings with the Commission, in connection
with applicable state securities or “blue sky” laws and to the securities
exchange in which the Company’s common





21




--------------------------------------------------------------------------------

stock then trades or is quoted), (B) printing expenses (including expenses of
printing certificates for Registrable Securities and of printing copies of
Prospectuses reasonably requested by the Investor), (C) messenger, telephone and
delivery expenses, (D) fees and disbursements of counsel for the Company, (E)
fees and expenses of all other Persons retained by the Company in connection
with the Registration and (F) fees and expenses of Legal Counsel not to exceed
$10,000 in the aggregate.  Notwithstanding the foregoing or anything in this
Agreement to the contrary, each holder of the Registrable Securities being
registered shall pay all commissions and underwriting discounts with respect to
any Registrable Securities sold by it and the fees and disbursements of any
counsel or other advisors or experts retained by such holders (severally or
jointly) other than Legal Counsel.  

(f)

In connection with the preparation of a registration statement including the
Registrable Securities pursuant to this Section 7, Investor agrees to furnish to
the Company a completed questionnaire in a form acceptable to the Company upon
request.  Investor agrees further to supplement the questionnaire as necessary
to enable the Company to respond to comments, if any, received by the
Commission.  The Company shall not be required to include any Investor that does
not complete, date and execute a selling stockholder questionnaire.

7.2

Indemnification.  

(a)

Indemnification by the Company. The Company agrees to indemnify and hold
harmless the Investor and all of its members, officers and employees (and each
person, if any, who controls the Investor within the meaning of Section 15 of
the Securities Act or Section 20 of the 1934 Act) (collectively, the
“Indemnitees”), from and against any losses, claims, damages or liabilities
(collectively, “Losses”) to which they may become subject (under the Securities
Act or otherwise) insofar as such Losses (or actions or proceedings in respect
thereof) arise out of, or are based upon, any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading or arise out of any
failure by the Company to fulfill any undertaking included in the Registration
Statement and the Company will, as incurred, reimburse the Indemnitees for any
legal or other expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim; provided, however,
that the Company shall not be liable in any such case to the extent that such
Loss arises out of, or is based upon, an untrue statement or omission or alleged
untrue statement or omission made in such Registration Statement in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of such Indemnitees specifically for use in preparation of the
Registration Statement; provided, further, however, that the foregoing
indemnification shall not inure to the benefit of any Indemnitee who failed to
deliver a final Prospectus or an amendment or supplement thereto (provided by
the Company to such Indemnitee in the requisite quantity and on a timely basis
to permit proper delivery on or prior to the relevant transaction date) to the
person asserting any losses, claims, damages and liabilities and judgments
caused by any untrue statement of a material fact contained in any Prospectus,
or caused by any omission to state therein a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances





22




--------------------------------------------------------------------------------

under which they were made, not misleading, if such material misstatement or
omission was cured in such final Prospectus or amendment or supplement thereto.

(b)

Indemnification by the Investor. The Investor agrees to indemnify and hold
harmless the Company (and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the 1934 Act,
each officer of the Company who signs the Registration Statement and each
director of the Company), from and against any losses, claims, damages or
liabilities to which the Company (or any such officer, director or controlling
person) may become subject (under the Securities Act or otherwise), insofar as
such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof) arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading in each
case, on the effective date thereof, if, and to the extent, such untrue
statement or omission or alleged untrue statement or omission was made in
reliance upon and in conformity with written information furnished by or on
behalf of the Investor specifically for use in preparation of the Registration
Statement, and such Investor will reimburse the Company (and each of its
officers, directors or controlling persons) for any legal or other expenses
reasonably incurred in investigating, defending or preparing to defend any such
action, proceeding or claim; provided, however, that in no event shall any
indemnity under this Section 7(b)(ii) be greater in amount than the net proceeds
to the Investor as a result of the sale of Registrable Securities pursuant to
such Registration Statement.

(c)

Conduct of Indemnification Proceedings. If any action, claim, suit,
investigation or proceeding (a “Proceeding”) shall be brought or asserted
against any person entitled to indemnity hereunder (an “Indemnified Party”),
such Indemnified Party shall promptly notify the person from whom indemnity is
sought (the “Indemnifying Party”) in writing, and the Indemnifying Party shall
be entitled to participate therein, and to the extent that it shall wish to
assume the defense thereof, including the employment of counsel reasonably
satisfactory to the Indemnified Party and the payment of all fees and expenses
incurred in connection with defense thereof. After notice from the Indemnifying
Party to such Indemnified Party of its election to assume the defense thereof,
such Indemnifying Party shall not be liable to such Indemnified Party for any
legal expenses subsequently incurred by Indemnified Party in connection with the
defense thereof. An Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties. If there exists or shall exist a conflict of
interest that would make it inappropriate in the reasonable judgment of the
Indemnified Party for the same counsel to represent both the Indemnified Party
and such Indemnifying Party or any affiliate or associate thereof, the
Indemnified Party shall be entitled to retain its own counsel at the expense of
such Indemnifying Party; provided, further, that no Indemnifying Party shall be
responsible for the fees and expense of more than one separate counsel for all
Indemnified Parties. The Indemnifying Party shall not settle an action without
the consent of the Indemnified Party, which consent shall not be unreasonably
withheld, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding. All reasonable fees and expenses of the Indemnified Party
(including reasonable fees and expenses to the extent incurred in connection
with investigating or preparing to defend such Proceeding in a manner not





23




--------------------------------------------------------------------------------

inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within ten trading days of written notice thereof to the Indemnifying
Party (regardless of whether it is ultimately determined that an Indemnified
Party is not entitled to indemnification hereunder; provided, that the
Indemnifying Party may require such Indemnified Party to undertake to reimburse
all such reasonable fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification
hereunder).

7.3

Contribution. If a claim for indemnification under Section 7(b)(i) or (ii) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or related to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 7(b)(iii), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 7(b)(iv) was available to such
party in accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7(b)(iv) were determined by pro rata allocation or by
any other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 7(b)(iv), the Investor shall not
be required to contribute, in the aggregate, any amount which exceeds the net
proceeds actually received by the Investor from the sale of the Registrable
Securities subject to the Proceeding. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  

8

Miscellaneous.

8.1

Survival of Warranties.  All of the representations and warranties made herein
shall survive the execution and delivery of this Agreement for a period of one
year.  The Investors are entitled to rely, and the parties hereby acknowledge
that the Investors have so relied, upon the truth, accuracy and completeness of
each of the representations and warranties of the Company contained herein,
irrespective of any independent investigation made by Investors.  The Company is
entitled to rely, and the parties hereby acknowledge that the Company has so
relied, upon the truth, accuracy and completeness of each of the representations
and warranties of the Investors contained herein, irrespective of any
independent investigation made by the Company.  





24




--------------------------------------------------------------------------------



8.2

Successors and Assigns.  Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
any Notes sold hereunder or any Common Stock issued upon conversion thereof).
 Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

8.3

Governing Law.  This Agreement shall be governed by and construed under the laws
of the State of New York as applied to agreements among New York residents
entered into and to be performed entirely within New York.  The parties hereto
(1) agree that any legal suit, action or proceeding arising out of or relating
to this Agreement shall be instituted exclusively in New York State Supreme
Court, County of New York, or in the United States District Court for the
Southern District of New York, (2) waives any objection which the Company may
have now or hereafter to the venue of any such suit, action or proceeding, and
(3) irrevocably consents to the jurisdiction of the New York State Supreme
Court, County of New York, and the United States District Court for the Southern
District of New York in any such suit, action or proceeding.  The Company
further agrees to accept and acknowledge service of any and all process which
may be served in any such suit, action or proceeding in the New York State
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York and agrees that service of process upon the
Company mailed by certified mail to the Company's address shall be deemed in
every respect effective service of process upon the Company, in any such suit,
action or proceeding.  THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.

8.4

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Agreement may also be executed via facsimile
or by e-mail delivery of a “.pdf” format data file, either of which shall create
a valid and binding obligation of the party executing (or on whose behalf such
signature is executed) this Agreement with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

8.5

Titles and Subtitles.  The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

8.6

Notices.  Unless otherwise provided, any notice, authorization, request or
demand required or permitted to be given under this Agreement shall be given in
writing and shall be deemed effectively given upon personal delivery to the
party to be notified or three (3) days following deposit with the United States
Post Office, by registered or certified mail, postage prepaid, or two days after
it is sent by an overnight delivery service, or when sent by facsimile with
machine confirmation of delivery addressed as follows:





25




--------------------------------------------------------------------------------

If to the Investors to:

The addresses sent forth on the signature pages attached.

If to Company, to:

H & H Imports, Inc.

14044 Icot Blvd.,

Clearwater, Florida 33760

Attention: Chief Executive Officer

Fax:  (727) 330-7843

With a copy to:

Quintairos, Prieto, Wood & Boyer, P.A.

One East Broward Blvd., Suite 1400

Fort Lauderdale, FL 33301

Attn:  Brian Pearlman, Esq.

Fax:  (954) 523-7009

Any party may change its address for such communications by giving notice
thereof to the other parties in conformity with this Section.

8.7

Compensation of Placement Agent.  Each Investor acknowledges that it is aware
that the Placement Agent will receive from the Company, in consideration of its
services as Placement Agent in respect of the transactions contemplated hereby,
(a) selling commissions aggregating 10% of the Purchase Price of the Securities
sold at each closing, payable in cash, (b) reimbursement of all reasonable
accountable expenses incurred by the Placement Agent in connection with this
offering, provided that Placement Agent’s legal expenses shall not exceed
$25,000 and (c) three-year warrants to purchase such number of equity securities
of the Company as is equal to 10% of the equity securities into which the
Debentures convert and Warrants are exercisable.  

8.8

Transaction Expenses; Enforcement of Transaction Documents.  The Company and
each Investor shall pay their respective costs and expenses incurred with
respect to the negotiation, execution, delivery and performance of this
Agreement.   If any action at law or in equity is necessary to enforce or
interpret the terms of the Transaction Documents, the prevailing party shall be
entitled to reasonable attorney’s fees, costs, and necessary disbursements in
addition to any other relief to which such party may be entitled.

8.9

Amendments and Waivers.  This Agreement may be amended or terminated and the
observance of any term of this Agreement may be waived with respect to all
parties to this Agreement (either generally or in a particular instance and
either retroactively or prospectively), with the written consent of the Company
and the Debenture Requisite Holders (as defined below).  Notwithstanding the
foregoing, this Agreement may not be amended or terminated and the observance of
any term hereunder may not be waived with respect to any Investor without the
written consent of such Investor unless such amendment, termination or waiver
applies to all Investors in the same fashion.  The Company shall give prompt
written notice of any amendment or termination hereof or waiver hereunder to any
party hereto that did





26




--------------------------------------------------------------------------------

not consent in writing to such amendment, termination or waiver.  Any amendment,
termination or waiver effected in accordance with this Section 8.9 shall be
binding on all parties hereto, even if they do not execute such consent.  No
waivers of or exceptions to any term, condition or provision of this Agreement,
in any one or more instances, shall be deemed to be, or construed as, a further
or continuing waiver of any such term, condition or provision.  Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
holder of any securities purchased under this Agreement at the time outstanding
(including securities into which such securities are convertible), each future
holder of all such securities, and the Company. For purposes hereof, “Debenture
Requisite Holder(s)” shall mean holders of Debentures representing at least 66%
of the aggregate amount of principal then outstanding under such Debentures.

8.10

Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

8.11

Entire Agreement.  This Agreement and the documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations, or
covenants except as specifically set forth herein or therein.

8.12

Independent Nature of Investors.  The obligations of each Investor under this
Agreement or other transaction document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under this
Agreement or any other transaction document.  Each Investor shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder.  The decision of each Investor to purchase Debentures and Warrants
pursuant to this Agreement has been made by such Investor independently of any
other Investor and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other Investor
or by any agent or employee of any other Investor, and no Investor or any of its
agents or employees shall have any liability to any other Investor (or any other
person) relating to or arising from any such information, materials, statements
or opinions.  Nothing contained herein or in any other transaction document, and
no action taken by any Investor pursuant hereto or thereto, shall be deemed to
constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement.  Except as otherwise provided in
this Agreement or any other transaction document, each Investor shall be
entitled to independently protect and enforce its rights arising out of this
Agreement or out of the other transaction documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  Each Investor represents and warrants that it has
been represented by its own separate legal counsel in connection with the
transactions contemplated hereby and acknowledges and understands that
Quintairos, Prieto, Wood & Boyer, P.A. has served as counsel to the Company
only, and the Investors cannot rely upon Quintairos, Prieto, Wood & Boyer, P.A.
in any manner with regard to





27




--------------------------------------------------------------------------------

their decision to participate in the transactions contemplated hereby.  Each
Investor also acknowledges and understands that Littman Krooks LLP has served as
counsel to the Placement Agent only and the Investors cannot rely upon Littman
Krooks LLP in any manner with regard to their decision to participate in the
transactions contemplated hereby.





28




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

Company:  




H & H IMPORTS, INC.  










By:

 

 

 

Name:

 

 

Title:

 







Investors:




[TO SIGN AND COMPLETE SIGNATURE PAGE ANNEXED HERETO]











29




--------------------------------------------------------------------------------




By execution and delivery of this signature page, you are agreeing to become an
Investor, as defined in that certain Securities Purchase Agreement (the
“Purchase Agreement”) by and among H & H Imports, Inc., a Florida corporation
(the “Company”) and the Investors (as defined in the Purchase Agreement), dated
as of August 5__, 2011, and acknowledges having read the representations in the
Purchase Agreement section entitled “Representations and Warranties of the
Investors,” and hereby represents that the statements contained therein are
complete and accurate with respect to the undersigned as an Investor.     




INVESTOR:




Print Name: ________________________




Signature:__________________________




Title (if entity)_______________________




__________________________________

Street Address




__________________________________

Street Address – 2nd line




__________________________________

City, State, Zip

PRINCIPAL AMOUNT OF DEBENTURES

PURCHASED: $___________________




Date: __________________




Contact Person: ______________________




Telephone No. _____________________




E-mail Address: ____________________




Soc Sec # or Fed ID #________________







———————

5

To be completed to reflect date of initial closing.  Investors should not
complete this.

















30




--------------------------------------------------------------------------------

SCHEDULE OF INVESTORS




Name

Principal Amount of Debenture

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 








31




--------------------------------------------------------------------------------

APPENDIX A

Additional Definitions

For purposes of this Agreement, the following additional capitalized terms shall
have the respective definitions set forth below:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.  

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Commission” means the United States Securities and Exchange Commission.

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Debentures.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

“Lock-Up Agreement” means the Lock-Up Agreement, dated as of May 27, 2011, by
and among the Company and the directors, officers, and 10% stockholders of the
Company.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Subsidiary” means any subsidiary of the Company as set forth on Schedule 2.1
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.

“Trading Day” means a day on which the principal Trading Market is open for
trading.











--------------------------------------------------------------------------------

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange,  the OTC Bulletin Board, the OTCQX,
OTCQB or OTC Pink (or any successors to any of the foregoing).

“Transaction Documents” means this Agreement, the Debenture, the Warrant,
together with all exhibits and schedules thereto and hereto and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

“Transfer Agent” means Pacific Stock Transfer Company , the current transfer
agent of the Company, with a mailing address of 4045 S. Spencer Street, Suite
403, Las Vegas, NV 89119 and a facsimile number of (702) 433-1979, and any
successor transfer agent of the Company.

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Investors of a majority in interest of the Shares then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.














--------------------------------------------------------------------------------

SCHEDULE 3.7

RISK FACTORS

An investment in the Debentures and Warrants is speculative and illiquid and
involves a high degree of risk, including the risk of a loss of your entire
investment.  You should carefully consider the risks and uncertainties described
below, the risks set forth in our filings with the SEC and the other information
contained in the Securities Purchase Agreement of which this Schedule is a part,
before purchasing any Debentures and Warrants.  The risks set forth below are
not the only ones facing our Company.  Additional risks and uncertainties may
exist that could also adversely affect our business, operations and prospects.
Based on the foregoing, our business, financial condition, prospects and/or
operations could suffer.  In such event, the value of the securities you are
purchasing could decline, and you could lose all or a substantial portion of the
money that you invest.  No inference should be drawn as to the magnitude of any
particular risk from its position in the list of risk factors.   As used in
these Risk Factors, “we” and “our” refers to the Company and its subsidiaries.

RISKS RELATED TO OUR BUSINESS

Risk Factors relating to the Company’s business are contained in the Company’s
Form 10-K annual report for the year ending March 31, 2011.  See Exhibit D.

RISKS RELATED TO OUR COMMON STOCK AND THE OFFERING

The Company requires additional financing after this Offering, which may not be
available.

The Company has limited capitalization, which increases its vulnerability to
general adverse economic and industry conditions, limits the Company’s
flexibility in planning for or reacting to changes in its business and industry
and may place it at a competitive disadvantage to competitors with sufficient or
excess capitalization.  The Company will require additional cash in the near
future.  If the Company is unable to obtain sufficient additional financing on
satisfactory terms and conditions, the Company may be forced to curtail its
plans or operations.  The Company’s ability to obtain additional financing will
depend upon a number of factors, many of which are beyond its control.  The
Company has no firm commitments with respect to, or sources of, financing other
than the Offering.

Due to the number of shares of stock currently outstanding and shares of capital
stock issuable upon exercise or conversion of the Company’s outstanding warrants
and debentures, respectively, the Company may consider implementing a reverse
split of its capital stock in the future, which could have a negative effect on
the value of your investment in the Company.

Due to the Company’s current capitalization, its Board of Directors may consider
a reverse split of the Company’s capital stock (a “Recapitalization”).  In the
event the Company completes a Recapitalization, there can be no assurance that
the bid price of the Company’s common stock will continue at a level in
proportion to the reduction in the number of outstanding shares resulting from
the Recapitalization.  Accordingly, the total market capitalization of the
Company’s common stock after a Recapitalization may be lower than the total
market capitalization before the proposed Recapitalization. Additionally, the
liquidity of the











--------------------------------------------------------------------------------

Company’s common stock could be affected adversely by the reduced number of
shares outstanding after the Recapitalization.  There can be no assurance that
the Recapitalization will result in a per-share price that will attract
institutional investors or investment funds or that such share price will
satisfy the investing guidelines of institutional investors or investment funds.
 As a result, the decreased liquidity that may result from having fewer shares
outstanding may not be offset by increased investor interest in the Company’s
common stock.

The Company may not have available working capital to satisfy interest payments
on the Debentures or repay the Debentures on maturity.

At June 30, 2011 the Company has cash of approximately $541,000.  In the event
we do not receive additional funding (in addition to the Offering Amount) or
increase our revenues we may be unable to satisfy interest payments on the
Debentures or repay the Debentures and other obligations within six months. If
the Company fails to timely meet its financial obligations as they come due, its
operating results, balances sheet and future ability to raise capital could be
seriously harmed.  Furthermore, Company security holders, including Investors in
this Offering, may suffer a loss of all or a substantial portion of their
investment in the Company.

The securities underlying the securities comprising the Debentures and Warrants
will not be registered and cannot be sold for at least six months after the
Debentures and Warrants are issued.

The ability to resell such securities will depend upon the availability of an
exemption to the requirements of Section 5 of the Securities Act.  The most
commonly utilized exemption is Rule 144.  Under Rule 144, the securities
issuable upon conversion of the Debentures and exercise of the Warrants may
become eligible for resale 6 months after the Closing in which the applicable
security is issued, so long as the Company fulfills its current reporting
requirements under the Exchange Act.  After a year, the current information
requirement no longer applies.  Any purchasers which are affiliates of the
Company will be subject to certain other requirements such as volume
limitations.

Our sale of a significant number of shares of our common stock, convertible
securities or warrants or the issuance or exercise of stock options could
depress the market price of our stock.

The market price of our common stock could decline as a result of sales of
substantial amounts of our common stock in the public market or the perception
that substantial sales could occur because of our sale of common stock,
convertible securities or warrants, or the issuance or exercise of stock
options. These sales also might make it difficult for us to sell equity
securities in the future at a time when, and at a price which, we deem
appropriate. As of June 30, 2011, we had stock options to purchase 16,000,000
shares of our common stock outstanding, of which options to purchase 9,500,000
shares were exercisable. Also outstanding as of the same date were warrants
exercisable for 157,830,000 shares of our common stock and convertible notes and
debentures that can convert into approximately 8,926,667 shares of our common
stock. Exercise of any current or future outstanding stock options or warrants
could harm the market price of our common stock.











--------------------------------------------------------------------------------

Our majority shareholders may take actions adverse to the interests of other
shareholders

As of June 30, 2011, our officers and directors beneficially owned approximately
49% of our common stock.  Due to our officer and director ownership interest,
they have substantial control over us and have substantial power to elect
directors and to generally approve a majority of actions requiring the approval
of the holders of our voting stock.

We may be unable to list our Common Stock, which currently trades on the OTC
Bulletin Board, on the NASDAQ or any other securities exchange, in which case an
investor may find it difficult to dispose of shares or obtain accurate
quotations as to the market value of our Common Stock.

Although we may apply to list our common stock on NASDAQ or the NYSE Amex
Equities in the future when and if we have stabilized our liquidity concerns, we
may not be able to meet the initial listing standards, including the minimum per
share price and minimum capitalization requirements, of either of those or any
other stock exchange, and we may not be able to maintain a listing of our common
stock on either of those or any other stock exchange. If we are unable to list
our common stock on NASDAQ, the NYSE Amex Equities or another stock exchange, or
to maintain that listing, we expect that our common stock will continue to trade
on the OTC Bulletin Board maintained by NASDAQ, or possibly another
over-the-counter quotation system or on the "pink sheets," where an investor may
find it difficult to dispose of shares or obtain accurate quotations as to the
market value of our common stock.  

Our common stock is considered a “penny stock” and may be difficult to sell.

Our common stock is considered to be a “penny stock” since it meets one or more
of the definitions in Rule 3a51-1 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). These include but are not limited to the
following: (i) the stock trades at a price less than $5.00 per share; (ii) it is
not traded on a “recognized” national exchange; (iii) it is not quoted on the
NASDAQ Stock Market, or even if so, has a price less than $5.00 per share; or
(iv) is issued by a company with net tangible assets less than $2.0 million, if
in business more than a continuous three years, or with average revenues of less
than $6.0 million for the past three years. The principal result or effect of
being designated a “penny stock” is that securities broker-dealers cannot
recommend the stock but must trade in it on an unsolicited basis.  Section 15(g)
of the Exchange Act and Rule 15g-2 promulgated thereunder by the SEC require
broker-dealers dealing in penny stocks to provide potential investors with a
document disclosing the risks of penny stocks and to obtain a manually signed
and dated written receipt of the document before effecting any transaction in a
penny stock for the investor’s account.

Potential investors in our offering are urged to obtain and read such disclosure
carefully before purchasing any Debentures and Warrants.  Moreover, Rule 15g-9
may be somewhat of an impediment to your sale of the shares of Common Stock
underlying Debentures and Warrants you may purchase, as it requires
broker-dealers in penny stocks to approve the account of any investor for
transactions in such stocks before selling any penny stock to that investor.
This procedure requires the broker-dealer to (i) obtain from the investor
information concerning his or her financial situation, investment experience and
investment objectives; (ii) reasonably determine, based on that information,
that transactions in penny stocks are suitable for the











--------------------------------------------------------------------------------

investor and that the investor has sufficient knowledge and experience as to be
reasonably capable of evaluating the risks of penny stock transactions;
(iii) provide the investor with a written statement setting forth the basis on
which the broker-dealer made the determination in (ii) above; and (iv) receive a
signed and dated copy of such statement from the investor, confirming that it
accurately reflects the investor’s financial situation, investment experience
and investment objectives.  Compliance with these requirements may make it more
difficult for holders of our common stock to resell their shares to third
parties or to otherwise dispose of them in the market or otherwise.

We may not be able to attract the attention of brokerage firms, which could have
a material adverse impact on the market value of our Common Stock.

Security analysts of brokerage firms have not provided, and may not provide in
the future, coverage of our common stock since there is limited incentive to
brokerage firms to produce research reports and recommend the purchase of our
common stock. To date, we have not been able to attract the attention of
brokerage firms and securities analysts. The absence of such attention limits
the likelihood that an active market will develop for our common stock. It also
will likely make it more difficult to attract new investors at times when we
require additional capital.

The trading price of our Common Stock is volatile, which could cause the value
of an investment in the Company’s securities to decline.

The market price of shares of our Common Stock has been volatile.  The price of
our Common Stock may continue to fluctuate in response to a number of factors,
such as:



·

our cash resources and our ability to obtain additional funding;



·

announcements by us or a competitor of business developments;



·

our entry into or termination of strategic business relationships;



·

changes in government regulations; and



·

changes in our revenue or expense levels




The occurrence of any of these events may cause the price of our Common Stock to
fall.  In addition, the stock market in general has experienced volatility that
often has been unrelated to the operating performance or financial condition of
individual companies.  Any broad market or industry fluctuations may adversely
affect the trading price of our Common Stock, regardless of operating
performance or prospects.

An investment in the Debentures and Warrants is speculative and there can be no
assurance of any return on any such investment.

An investment in the Debentures and Warrants is speculative and there is no
assurance that investors will obtain any return on their investment. Investors
will be subject to substantial











--------------------------------------------------------------------------------

risks involved in an investment in the Company, including the risk of losing
their entire investment.

We have broad discretion on how we use any proceeds we receive from this
Offering.  

Our management has broad discretion on how to use and spend any proceeds we
receive from this Offering and may use the proceeds in ways that differ from the
proposed uses discussed in this Agreement.  See Schedule 3.7 to the Securities
Purchase Agreement.  Our stockholders may not agree with our decision on how to
use such proceeds.  If we fail to spend the proceeds effectively, our business
and financial condition could be harmed and we may need to seek additional
financing sooner than expected.  

The Debentures and Warrants may be purchased by parties that are related to the
Placement Agent and/or our Company.

The Placement Agent and its respective officers, directors, employees and
related parties, and our officers, directors, employees and related parties
(including current shareholders and related parties of shareholders) may
purchase Debentures and Warrants in this Offering and such amounts will be
included in determining whether the Offering Amount has been sold.  In addition,
we have entered into an agreement with Octagon to amend its debenture as
provided under Schedule 1.3(ii) as partial consideration of Octagon purchasing
Debentures and Warrants under this Offering.  Because there may be substantial
purchases by affiliates of the Company and the Placement Agent (who receives
fees and other compensation depending on the success of the Offering), no
potential investor should place any reliance on the sale of any amount of the
Debentures and Warrants as an indication of the merits of the Offering.  Each
investor must make his own investment decision as to the merits of the Offering.

The Debenture conversion price and the Warrant exercise price were determined by
the Company and the Placement Agent and may not be indicative of the Company’s
actual value or the value of the Common Stock comprising the Shares or
underlying the Warrants.  

The purchase price of the Securities, the conversion price of the Debentures and
the exercise price of the Warrants were determined following negotiations with
the Placement Agent which took into account, among other things, previous prices
of our Common Stock, our business and growth plans, and other factors that we
deemed relevant.  The purchase price of the Securities, the conversion price of
the Debentures and the Warrant exercise price are not necessarily related to the
asset value, net worth or any other established criteria of value of the
Company.  

Investors in this Offering will experience immediate and substantial dilution.
  

The investors in this Offering will experience an immediate and substantial
dilution of their investment. Therefore, the investors in this Offering will
bear a substantial portion of the risk of loss, while control of our Company
will remain in the hands of our Company’s officers, directors and founders.











--------------------------------------------------------------------------------

The Debenture, Warrants and Securities underlying the Debentures and Warrants
will be subject to restrictions on transfer.   

The Debentures and Warrants and the securities issuable upon conversion and
exercise thereof have not been registered under the Securities Act, or under the
securities laws of any state, but are being offered and sold in reliance upon
exemptions from registration thereunder, including the exemptions from federal
registration contained in Rule 506 of Regulation D promulgated thereunder and
applicable state laws. As a consequence of the restrictions on subsequent
transfer imposed by these exemptions and the fact that, except in limited
circumstances, only piggyback registration rights are being afforded to
purchasers of Debentures and Warrants in this Offering, the Securities may not
subsequently be sold, assigned, conveyed, pledged, hypothecated or otherwise
transferred by the holder thereof, whether or not for consideration, except upon
the issuance to us of such evidence as may be satisfactory to counsel for us to
the effect that any such transfer will not be in violation of the Securities
Act, and applicable state securities laws. Purchasers of the Securities must be
prepared to bear the economic risks of investment for an indefinite period of
time since the Securities cannot be sold unless they are subsequently registered
or an exemption from registration is available, such as afforded pursuant to
Rule 144 of the Securities Act.  

The Offering has not been reviewed or approved by regulatory agencies.    

The sale of the Debentures and Warrants offered hereby has not been approved or
disapproved by the SEC or any state regulatory agencies, and no regulatory body
has passed upon or endorsed the accuracy, adequacy, or completeness of the
information in this Agreement.  Accordingly, prospective investors must rely on
their own examination of the Agreement, including, without limitation, the
merits of, and risks involved in, acquiring the Debentures and Warrants.

RISKS RELATED TO THE COMPANY’S PRIOR FINANCING ARRANGEMENTS

The conversion features of the Company’s convertible debentures issued under its
Securities Purchase Agreement dated April 11, 2011 could require the Company to
issue a substantially greater number of shares of common stock, which will cause
dilution to the Company’s stockholders.

On April 8, 2011, the Company issued to Octagon Capital Partners a Convertible
Debenture, as amended, in the principal amount of $750,000. The conversion price
of the debenture is subject to adjustment, with a floor price of $0.10, which
equals approximately 7,500,000 shares of common stock in the event of conversion
of the debenture. The entire principal amount under the Debentures is due and
payable on December 1, 2011.   The debenture shall automatically convert into
equity securities of the Company upon the closing of a Company financing
subsequent to this Offering in which the Placement Agent serves as an agent
resulting in gross proceeds to the Company of at least $4,000,000 (“Qualified
Next Round Financing”).  In the event of a Qualified Next Round Financing, the
debenture shall convert into the securities issued under the Qualified Next
Round Financing.  The quantity of Next Round Equity Securities issued upon
conversion of the debenture shall equal (i) the entire outstanding amount of a
debenture at the date of the closing of a Next Round Financing divided by (ii)
80% of the











--------------------------------------------------------------------------------

price per security at which the Next Round Equity Securities are sold in the
Qualified Next Round Financing.  In the event that a Next Round Financing does
not occur, the adjustment to the conversion price triggered by the closing of
this Offering (i.e., $0.10) shall be in full force and effect.

The purchase price protection features of the Company’s securities issued under
its Securities Purchase Agreement dated May 27, 2011, could require the Company
to issue a substantially greater number of shares of common stock, which will
cause dilution to the Company’s stockholders.

On June 15, 2011 the Company completed a closing of a private offering of
5,850,000 shares of the Company’s common stock and three series of warrants to
purchase up to 11,700,000 shares of Common Stock, in the aggregate, for
aggregate gross proceeds of $1,170,000.  The transaction was consummated with
approximately twenty accredited investors pursuant to a securities purchase
agreement dated May 27, 2011 (the “May SPA”). The Company sold the shares at an
initial purchase price of $0.20 per share (the “Per Share Issuance Price”).

Pursuant to the May SPA, for a period of up to 18 months from the closing of the
May SPA, the purchasers may receive additional shares of common stock in the
event the Company issues shares of common stock or common stock equivalents at
an effective price per share that is less than the Per Share Purchase Price (the
“Discounted Per Share Price”).  The Discounted Per Share Price will never be
deemed to be less than $0.10 per share.

Based on the foregoing adjustment provision, upon consummation of this Offering,
investors in the May SPA will be entitled to an additional 5,850,000 shares of
common stock.

The issuance of the Company’s stock upon conversion of the convertible
debentures, warrants and other securities could encourage short sales by third
parties, which could contribute to the future decline of the Company’s stock
price and materially dilute existing stockholders' equity and voting rights.

The convertible debentures, warrants and other securities the Company has
recently issued have the potential to cause significant downward pressure on the
price of its common stock. This is particularly the case if the shares issued
upon conversion of debentures or exercise of warrants and placed into the market
exceed the market's ability to absorb the increased number of shares of stock.
Such an event could place further downward pressure on the price of the
Company’s common stock. The opportunity exists for short sellers and others to
contribute to the future decline of the Company’s stock price. If there are
significant short sales of the Company’s stock, the price decline that would
result from this activity will cause the share price to decline more so, which,
in turn, may cause long holders of the stock to sell their shares thereby
contributing to sales of stock in the market. If there is an imbalance on the
sell side of the market for the stock, our stock price will decline. If this
occurs, the number of shares of the Company’s common stock that is issuable upon
conversion of the debentures will increase, which will materially dilute
existing stockholders' equity and voting rights. 











--------------------------------------------------------------------------------

SCHEDULE 3.8




USE OF PROCEEDS

The net proceeds of this Offering, estimated to be approximately $1,570,000 if
the Offering Amount is sold, after deducting the Placement Agent’s fee of
$180,000, and other offering expenses of approximately $50,000, are intended to
be used as follows:


Application of Net Proceeds

Offering
Amount


Percentage of Net
Proceeds

Initial Inventory Purchase of 20,000 Living Pure Heaters

$600,000

38%

Initial Inventory Purchase of up to 38,000 LED Light Bulbs for Magic Bulb and
Costs to Secure Exclusivity Advertising and Marketing   

$460,000




$200,000

29%




13%

Working capital

$310,000

20%

Total

 

$1,570,000

 

 

100.0%

 




The above table represents an estimate only of the use of the net proceeds of
this Offering based upon our Company’s plans and current economic and industry
conditions, and is subject to reallocation(s) of the net proceeds between or
among the categories listed above or to new and additional areas of use.  The
expenses to be incurred in developing and pursuing our Company’s business plan
cannot be predicted with any degree of certainty.  Working capital includes, but
it not limited to, additional product inventory, advertising, media expense and
other administrative and general operating expenses.  Working capital may also
include interest payments on the Debentures.  Specific allocation of proceeds
will depend ultimately on, among other things, the progress and timing of our
Company’s product development, marketing efforts and the timing and results of
any required future debt and/or equity financings.  See “Risk Factors – Our
management has broad discretion in using the net proceeds from this Offering.”

If we sell the Offering Amount, we believe, based on our current estimates, that
we will be able to fund our operations for approximately six (6) months.  We
cannot assure you that our Company’s cost estimates will prove to be accurate or
that unforeseen events, problems or delays will not occur that would require us
to seek additional debt and/or equity funding, which may not be available on
favorable terms, sooner than expected to meet our working capital requirements.
 See “Risk Factors – The Company requires additional financing after this
Offering, which may not be available.”














--------------------------------------------------------------------------------

EXHIBIT A




DEBENTURE




[ATTACHED SEPARATELY]











--------------------------------------------------------------------------------

EXHIBIT B




WARRANT




[ATTACHED SEPARATELY]











--------------------------------------------------------------------------------

EXHIBIT C




SCHEDULE OF EXCEPTIONS














--------------------------------------------------------------------------------

EXHIBIT D




ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED MARCH 31, 2011











--------------------------------------------------------------------------------

EXHIBIT E

FORM 10-Q QUARTERLY REPORT FOR THE PERIOD ENDED JUNE 30, 2011















